09/02/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                   DA 22-0064


MONTANA ENVIRONMENTAL INFORMATION CENTER and SIERRA
CLUB,

             Plaintiffs and Appellees,

     vs.

WESTERN ENERGY CO., NATURAL RESOURCE PARTNERS, L.P.,
INTERNATIONAL UNION OF OPERATING ENGINEERS, LOCAL 400, and
NORTHERN CHEYENNE COAL MINERS ASSOCIATION,

             Respondent-Intervenors and Appellants,

     and

MONTANA DEPARTMENT OF ENVIRONMENTAL QUALITY,

             Respondent and Appellant,

     and

MONTANA BOARD OF ENVIRONMENTAL REVIEW,

          Respondent and Appellant.
__________________________________________________________________

ORDER GRANTING EXTENSION OF TIME TO FILE RESPONSE BRIEF


 On appeal from the Montana Sixteenth Judicial District Court, Rosebud County,
    Cause No. DV 19-34, the Honorable Katherine M. Bidegaray, Presiding
      Upon consideration of the unopposed motion for extension of time filed by

Petitioners-Appellees Montana Environmental Information Center and Sierra Club

(Conservation Groups) and good cause appearing, the motion is GRANTED.

Accordingly, Conservation Groups shall file their combined response brief on or

before October 10, 2022.




                                                                    Electronically signed by:
                                                                       Bowen Greenwood
                                                                   Clerk of the Supreme Court
                                                                       September 2 2022